Seymour, J.
In the first of these cases the accused seeks a new trial on the ground that the judge’s chai’ge was calculated to mislead the jury in respect to what constitutes a reasonable doubt of guilt in criminal causes. 1
After stating the rule in the usual form the judge added, “ in explanation of what was meant by a reasonable doubt, that if upon retiring to the jury room any one of the jury should find his mind hesitating to come to a conclusion as to the guilt or innocence of the prisoner, and on examination of the testimony in the case should enquire of himself whether after all the prisoner is guilty, such juror entertains a reasonable doubt, and it is his duty to ■ give the prisoner the benefit of such doubt by verdict of acquittal.”
Thus far the explanation is very favorable to the prisoner and he makes no complaint of it. ■
The judge further added: “Jurors have sometimes said, after the acquittal of a prisoner, that they were satisfied of Ms guilt and had no doubt of it, but did not think there *361was sufficient evidence to warrant conviction. This is-wrong; for if a juror goes into the trial of a case with his mind unprejudiced and knowing nothing of the facts, and becomes satisfied without doubt from the testimony offered that the prisoner is guilty, then there can be no reasonable doubt in his mind.”
It seems to us very clear that the prisoner has as little ground of complaint against this part of the charge as against the former part. By the terms of the statement the juror has “ no doubt,” and is satisfied “ without doubt” that the accused is guilty. This would seem to exclude reasonable doubt. And by the terms of the statement the juror’s judgment is founded “ wholly upon the testimony offered.” We think the judge was warranted in pronouncing it wrong for such a juror to say that the evidence was not sufficient to warrant a conviction. In capital cases however, where the statute requires evidence of two witnesses or what is equivalent thereto, the proposition would require modification.
There is no scale by which the degrees of doubt or of belief-can ' be accurately measured and defined. The term “reasonable doubt” has become familiar and conveys to jurors the idea intended to be conveyed as fully as the nature of the subject admits. It sometimes however becomes necessary to put jurors upon their guard against plausible misconstructions of the phrase, and the explanation of the judge at the circuit was probably occasioned by a discussion on the subject at the bar and adapted to the particular form and nature of that discussion. While therefore we think the accused has no reason to complain, we do not wish to be understood as accepting the explanation as a complete and full exposition of the phrase adapted to all cases, and from the intrinsic difficulty of such an exposition we refrain from attempting to make it ourselves.
In the second case the prisoner was found guilty of prison breach, and he asks for a new trial because, as he claims, his imprisonment was unlawful and the breach of prison therefore no crime.
He says, first, that he was a minor and that no guardian *362appeared for Mm or was appointed in the proceedings under which he was imprisoned. If this be so the proceedings may be erroneous, but are not void. But when enquired of in court if he was of age he replied that he was supposed to be, and thus by his answer he prevented the appointment of a guardian ad litem. Upon these facts the judgment is not even erroneous.
And, second, it is claimed that the proceedings under which he was committed and held in jail are void in two particulars, The first is, that being bound over for want of bail the mittimus requires the jailer to receive and keep the prisoner until he pay the sum of $27^& cost, or be otherwise discharged by order of law.
It is undoubtedly true that the mittimus is irregular so far as relates to the payment of costs, but in other respects it is regular, and the clause relating to costs may be rejected as surplusage. A similar question arose in the case of Matter of Sweatman, 1 Cowen, 144, and is there fully discussed. We refer to that case and the authorities there cited as settling this point.
The stress of the defendant’s claim is however upon the point that the justice in his judgment requires the defendant and Edwin M. James, (the two having been prosecuted together,) to become bound for the appearance of both before the Superior Court. It is admitted that the justice had no authority to require the defendant to become bound for the appearance of his co-defendant, and a commitment .for noncompliance with such an. order would be void. The terms of the judgment are these : “ It is thereupon ordered and considered by me that the said Edwin M. James and' Nelson James become bound with sufficient surety in a recognizance in the sum of $200 each, to the treasurer of the state of Connecticut, that the said Edwin M. James and Nelson James will appear” Ac.
The words of. the judgment undoubtedly admit of the construction claimed by the defendant, but it appears from the whole record that the defendants were separately required to answer to the complaint, and the mittimuses issued in con*363nection with tlie judgment recite the order as being several, to wit, that Nelson James give bond that he shall appear and Edwin M. James give bond that he shall appear. The order as construed by the defendant is illegal and unauthorized, and the words are capable, without doing.them any violence, of a construction requiring of each a bond for tlié several appearance of each, which order so construed will be legal aiffi authorized. Under these circumstances we think we ought to construe the language of the order so as to conform to the other parts of the record, and such construction makes the proceedings sensible and legal, and accords with the real intention of the magistrate, and is we think required by the authority of the case of Hendee v. Taylor, 29 Conn., 448.
We therefore advise that there be no new trial in either of the two cases.
In this opinion the other judges concurred; except Carpenter, J., who did not sit.